DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s cancellation of claims 12-13 and 21-25 in the reply filed on November 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-2, 4-10, 16-20, and 68-71 are currently pending and under examination on the merits in the instant case. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 16-20, and 68-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "wherein the pharmaceutical suspension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-2, 4-10, 16-20, and 69-71 recite “a nucleic acid comprising a sequence having at least 95% homology to SEQ ID NO:9 and a sequence having at least 95% homology to SEQ ID NO:10”. Claim 68 recites “a nucleic acid comprising the sequence of SEQ ID NO:9 and the sequence of SEQ ID NO:10.”
It is noted that SEQ ID NO:9 and SEQ ID NO:10 are amino acid sequences. As such, the claims recite structurally conflicting limitations (“nucleic acid” vs. amino acid), thereby rending the metes and bounds indefinite.
Solely for compact prosecution purpose, the “nucleic acid” will be interpreted as a nucleic acid sequence encoding the amino acid sequences of SEQ ID NO:9 and SEQ ID NO:10 or 95% homology thereof. 
Claims 2 and 69-71 recite unit dose limitations such as “6E12 vector genomes” and “1E13 vector genomes.” Regarding “E”, it appears that the specification defines “E” as “a short-hand for base 10 for exponentiation”. See for instance paragraph 0081. Now, even if “E” in the unit dose limitations of claims 2 and 69-71 is interpreted as “a short-hand for base 10 for exponentiation” in view of the specification, the value of the recited doses cannot be ascertained because there is no exponentiation in the recited numerical values. Accordingly, claims 2 and 69-71 fail to particularly point out and distinctly claim the subject matter, thereby rending the claimed subject matter unidentifiable. Since the subject matter of claims 2 and 69-71 cannot be ascertained, the claims will not be further treated on the merits in the instant case. 
Claims 5-6 recite the limitation "wherein the eye condition or disease" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim 19 recites “further comprising agitating the suspension to ensure even distribution”. It is noted that claim 1 does not require that the suspension (lacking antecedent basis as noted above) does not have “even distribution”. As such, it is unclear why this additional step of claim 19 is necessary or how this additional step of claim 19 is relevant. 
Claim 20 recites “further comprising warming the suspension to room temperature”. It is noted that claim 1 does not require that the suspension (lacking antecedent basis as noted above) is below the room temperature. As such, it is unclear why this additional step of claim 20 is necessary or how this additional step of claim 20 is relevant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-10, 16-18, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (US 9,193,956 B2, applicant’s citation) in view of Adamson et al. (WO 2010/136492 A2), Limberis et al. (Molecular Therapy, 20:1, S31, Abstract No. 75, 2012), Crystal et al. (US 2013/0090375 A1), Shafiee et al. (US 2011/0189174 A1), and Yu (US 2010/0272719 A1).
Schaffer teaches a method of treating an ocular disease comprising administering an rAAV2 virion comprising “LGETTRP” inserted between amino acids 587-588 of VP1 of AAV2, wherein the virion comprises a nucleic acid encoding a gene product. See claims 1-2 and 14-17 copied below, wherein underlining has been added for emphasis.

    PNG
    media_image1.png
    448
    397
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    212
    394
    media_image2.png
    Greyscale

Schaffer teaches that the “gene product” encoded by the rAAV2 virion is “a VEGF-binding antibody” or “a VEGF-binding antibody fragment (e.g., a single chain anti-VEGF antibody)”. See column 20, lines 44-54. 
Schaffer teaches that “ocular disease” treated by the claimed method encompasses “choroidal neovascularization”, “exudative age related macular degeneration”, “central retinal vein occlusion”, and “diabetic macular edema”. See column 24, lines 1-11.
Schaffer teaches that the rAAV2 virion is formulated as a pharmaceutical composition with a pharmaceutically acceptable excipient, diluent, or buffer such as “water” and “saline”, which “is suitable for use in a human.” See column 23, lines 1-11.
Schaffer teaches that “effective dosages can be readily established by one of ordinary skill in the art through routine trials establishing dose response curves.” See column 23, lines 61-63.
Schaffer exemplifies a method of “intravitreally injected with 2 L of phosphate buffered saline (PBS)” solution of rAAV2 virion. See columns 28 and 31.
Schaffer teaches that “more than one administration” of the rAAV2 virion “may be employed to achieve the desired level of gene expression over a period of various intervals, e.g., daily, weekly, monthly, yearly, etc.” See column 23, lines 64-67.
Schaffer does not disclose the amino acid sequence of the “VEGF-binding antibody fragment (e.g., a single chain anti-VEGF antibody)”.

Adamson discloses SEQ ID NO:39 (a humanized fragment for VEGF heavy chain antigen binding antibody) and SEQ ID NO:40 (a humanized fragment for VEGF light chain antigen binding antibody), wherein SEQ ID NO:39 and SEQ ID NO:40 constitute an art-recognized, commercially available product known as “Ranibizumab (LucentisTM)”. See Table 2. It is noted that Adamson’s SEQ ID NO:39 and SEQ ID NO:40 are 100% identical to SEQ ID NO:10 and SEQ ID NO:9 claimed in the instant case, respectively.   
Adamson also teaches that “Bevacizumab (AvastinTM)” is an anti-VEGF humanized monoclonal antibody product comprising both a heavy chain and a light chain. See the following portion copied from Table 2. 

    PNG
    media_image3.png
    255
    800
    media_image3.png
    Greyscale

Adamson teaches that ophthalmic pharmaceutical compositions can be prepared “in unit dose forms” and that the preparation “can be lyophilized for storage and reconstituted in a suitable carrier prior to use.” See pages 55-56.
Adamson teaches that CNV lesions following intravitreal injection of a pharmaceutical composition can be assayed in order to assess treatment effects. See pages 94-95.

Crystal demonstrates that a pharmaceutical composition comprising an AAV vector comprising a bevacizumab-encoding sequence comprising both the heavy and light chain sequences is effective in inhibiting ocular neovascularization when intravitreally administered in 1 l PBS, wherein the heavy and light chains of bevacizumab are successfully localized to the injected eye, wherein “the composition is administered once to the eye” and the “ocular neovascularization is associated with age-related macular degeneration (AMD)” . See paragraphs 0044-0046, 0058-0071; Figures 1, 3A-3B, 4A-4B; claims 1-10.
Crystal teaches that the “dose of AAV vector in the composition required to achieve a particular therapeutic effect (i.e., inhibition of ocular neovascularization) typically is administered in units of vector genome copies per cell (gc/cell) or vector genome copies/per kilogram of body weight (gc/kg), and this dose will vary based on several factors” and that one of ordinary skill in the art “can readily determine an appropriate AAV vector dose range to treat a patient having a particular ocular disease or disorder”. See paragraph 0040.
Shafiee teaches that all CNV grade IV lesions are completely (100%) inhibited by ranibizumab (LucentisTM) in the laser-induced monkey CNV model, whereas the negative control, vehicle-treated group showed about 70-77% incidence of grade IV lesions, wherein fundus photography is utilized to examine CNV lesions. See paragraphs 0165 and 0184; Figure 3.

It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Schaffer’s ocular disease treatment method by providing ranibizumab-encoding nucleic acid for the “heterologous nucleic acid” in Schaffer’s rAAV2 virion comprising “LGETTRP” inserted between amino acids 587-588 of VP1 of AAV2. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to treat ranibizumab-approved ocular diseases such as age-related macular degeneration (AMD) in a cost-effective and therapeutically effective manner compared to the “expensive” ranibizumab treatment regimen requiring “repeated vitreal injections”, because use of “stable expression of AAV-mediated ranibizumab” as an alternative AMD treatment strategy to the “expensive” ranibizumab treatment regimen was already reduced to practice as evidenced by Limberis, wherein using an AAV vector designed to encode an art-recognized, commercially available anti-VEGF antibody comprising both the heavy and light chains was an art-recognized goal for ocular disease treatment purpose as evidenced by the disclosures of Limberis and Crystal, and because Schaffer’s rAAV2 virion comprising “LGETTRP” was taught to provide “increased infectivity” in the retinal cell compared to an unmodified virion, thereby providing a reasonable expectation of success of achieving a treatment effect provided by the ranibizumab-encoding sequence. That is, one of ordinary skill in the art would have reasonably deemed that the nucleic acid sequence encoding ranibizumab comprising the heavy chain (SEQ ID NO:39 of Adamson) and the light chain (SEQ ID NO:40 of Adamson) qualifies and reads on the “heterologous nucleic acid” in Schaffer’s rAAV2 virion thus would have practiced Schaffer’s ocular disease 
It would also have been obvious to one of ordinary skill in the art to formulate the rAAV2 virion encoding Adamson’s SEQ ID NO:39 (identical to SEQ ID NO:10 claimed in the instant case) and SEQ ID NO:40 (identical to SEQ ID NO:9 claimed in the instant case) as a therapeutically effective unit dose and to intravitreally administer the unit dose as a suspension only once, wherein the unit dose does not exceed 50 l in volume, because formulating an ophthalmic pharmaceutical composition “in unit dose forms” was routine in the art as taught by Adamson, who also taught that the unit dose forms “can be lyophilized for storage and reconstituted in a suitable carrier prior to use”, and because an ophthalmic pharmaceutical composition comprising an AAV vector encoding an anti-VEGF antibody was also taught to be prepared as a unit dose (e.g., “units of vector genome copies”) as disclosed by Crystal, who also demonstrated that the AAV vector in 1 l of PBS provided treatment effects when “administered once to the eye”, and because Schaffer exemplified a method of “intravitreally injected with 2 L of phosphate buffered saline (PBS)” solution of rAAV2 virion. In view of the AAV vector volume used in the prior art, one of ordinary skill in the art would have reasonably determined that the therapeutically effective intravitreal dose of the rAAV2 encoding ranibizumab does not exceed 50 l in volume. Further, it was known and accepted in the relevant art that one of ordinary skill in the art can “readily” determine therapeutically effective doses and administration frequency through routine optimization process as evidenced by the teachings of Schaffer and Crystal. Hence, one of ordinary skill in the 
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
	In view of the foregoing, claims 1, 4-10, 16-18, and 68 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/DANA H SHIN/Primary Examiner, Art Unit 1635